Name: Commission Regulation (EEC) No 2285/87 of 30 July 1987 on arrangements for imports into France of certain textile products (category 28) originating in Poland
 Type: Regulation
 Subject Matter: trade;  international trade;  Europe
 Date Published: nan

 No L 209/22 Official Journal of the European Communities 31 . 7. 87 COMMISSION REGULATION (EEC) No 2285/87 of 30 July 1987 on arrangements for imports into France of certain textile products (category 28) originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Poland before the date of entry into force of this Regula ­ tion : Having regard to the Treaty establishing the European Economic Community, whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 11 thereof, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France of the category of products originating in Poland and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex. Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 28) specified in the Annex hereto and originating in Poland have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on 18 June 1987 Poland was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested Poland for a provisional period of three months to limit exports to France of products falling within category 28 to 14 500 pieces with effect from the date of notification of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products as referred to in Article 1 shipped from Poland to France before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Poland to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from Poland on or after 18 June 1987 and released for free circulation shall be deducted from the quantities limit laid down. This provisional limit shall not, however, prevent the importation of products covered by it but shipped from Poland before the date of entry into force of this Regula ­ tion . Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Poland to the Community between 18 June 1987 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas these quantitative limits should not prevent the importation of products covered by them shipped from (') OJ No L 387, 31 . 12. 1986, p. 1 . It shall apply until 17 September 1987. 31 . 7 . 87 Official Journal of the European Communities No L 209/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1987 . , For the Commission Willy DE CLERCQ Member of the Commission ANNEX Cate ­ gory CCT heading No (1987) NIMEXE code (1987) Description Third country Units Member States Quantitative limit from 18 June to 17 September 1987 (1 ) (2) (3) (4) (5) (6) (7) (8) 28 60.05 A II b) 4 ee) 60.05-60, 63, 65 Trousers, bib and brace overalls, bree ­ ches and shorts (other than swim ­ wear), knitted or crocheted, of wool, of cotton or man-made fibres Poland 1 000 pieces F 14,5